DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Applicant’s arguments filed on 07/28/2021 regarding the application of the previously applied prior art(s) of NPL (titled: Synchronization and Cell Search, February 4, 2010) to claims 2 , 12 (now incorporated into the respective independent claims) and 21 are persuasive and therefore the rejection(s) withdrawn.

2.	Claims 1, 3-11 and 13-21 (renumbered as claims 1-19) are allowed.

3.	Independent claims 1 and 11 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	calculating a cyclic prefix correlation of the signal at the center frequency of the signal to identify a first of a plurality of synchronization signal blocks and global OFDM symbol boundaries for the wireless radio channel		”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claim 11) is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.

“	calculating a cyclic prefix correlation of the signal at the center frequency of the signal to identify global OFDM boundaries for the LTE radio band	”
	Therefore, the above limitation(s) in combination with remaining limitation(s) of claim 21 is/are not taught nor suggested by the prior art(s) of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474       

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474